Judgment, Supreme Court, New York County (Lewis Bart *305Stone, J.), rendered March 31, 2003, convicting defendant, after a jury trial, of criminal possession of stolen property in the third degree and unauthorized use of a vehicle in the second degree, and sentencing him, as a second felony offender, to an aggregate term of Z* 1k to 7 years, unanimously affirmed.
The court properly exercised its discretion in precluding defendant from making summation comments that lacked a good faith basis and rested on speculation (see People v Tankleff, 84 NY2d 992 [1994]; People v Galloway, 54 NY2d 396, 399 [1981]). The court’s rulings did not impair defendant’s right to deliver a summation and present a defense.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Saxe, J.P., Nardelli, Williams, Gonzalez and Catterson, JJ.